98 F.3d 1347
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Quintin L. BECK, Defendant-Appellant.
No. 95-30251.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 7, 1996.*Decided Oct. 11, 1996.

Before:  BEEZER, KOZINSKI, and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Quintin L. Beck appeals his 24-month sentence imposed following the revocation of his supervised release.  Beck contends that:  (1) there is insufficient evidence to support the district court's finding that he possessed controlled substances with intent to distribute;  (2) he did not receive adequate notice that one of the alleged violations was possession of controlled substances with intent to distribute;  and (3) his right of confrontation was violated by the court's admission of hearsay testimony at the revocation hearing.  We have jurisdiction under 28 U.S.C. § 1291, and affirm.


3
We review for clear error the factual findings underlying a district court's sentencing determination and the court must provide specific reasons for imposing a particular sentence after revocation of supervised release.   See United States v. Baclaan, 948 F.2d 628, 630 (9th Cir.1991) (per curiam).


4
Beck's supervised release was conditioned on his not possessing controlled substances.  That Beck admitted to two violations, was notified of the possession charge, and was ultimately found to have possessed and distributed controlled substances, constitutes sufficient evidence to affirm his sentence.  Thus, the district court's findings were not clearly erroneous.  See id.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3